Citation Nr: 1101955	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-10 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1967.

This matter is before the Board of Veterans' Appeals (Board) from 
a September 2007 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee, which denied 
service connection for bilateral hearing loss and granted service 
connection for tinnitus, awarding a 10 percent evaluation.  The 
tinnitus issue is not on appeal.

In November 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  During the hearing, 
the Veteran submitted additional evidence along with a waiver of 
initial RO consideration.  A transcript of the hearing is 
associated with the claim folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's DD-214 shows that his primary MOS was radio 
repairman.  He claims that he was exposed to daily radio 
transmitter noise without the use of ear protection, and that the 
noise was amplified because the repair shop where he worked was 
located next to a helicopter pad.  There is no indication that he 
was awarded any medals or decorations evincing combat duty.  

Upon a pre-induction medical examination completed in September 
1965, the Veteran underwent audiological testing that included 
audiometric readings.  Service department audiometric readings 
prior to October 31, 1967 must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units.  As this evaluation was conducted prior 
to October 1967, the ASA units have been converted to ISO units 
as shown below.  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
15
20
5
LEFT
20
5
15
15
5

A November 1967 separation examination included an audiogram with 
the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
0
--
0
LEFT
5
0
5
--
5

The Veteran received a normal clinical evaluation of the ears 
during the September 1965 and November 1967 examinations.

In May 1966, the Veteran complained that both ears had felt 
"plugged" for one week.  Cerumen was removed from both ears.  
The clinician prescribed an otic solution.

The first evidence of hearing loss is an August 1998 private 
audiogram from McNeeley Family Clinic.  The next evidence of 
hearing loss is a February 2007 private audiogram from Hear 
Services.  Both depict the puretone thresholds exhibited by the 
Veteran on a graph and are not interpreted in decibels for each 
frequency depicted in the audiogram.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (the Board may not interpret graphical 
representations of audiometric data).  

An April 2007 VA treatment note shows that after discharge the 
Veteran reportedly worked five years for General Electric as an 
electrician and more than 20 years for West Coal Company as an 
electrician.

A September 2007 VA audiological examination shows that the 
Veteran complained of bilateral hearing loss, worse in the left 
ear, and bilateral tinnitus that he described as pulsating.  He 
had difficulty understanding speech, localization of sounds, 
hearing the presence of background noise, and hearing in group 
situations.  The Veteran reported that during service he repaired 
transmitters and receivers, and was exposed to high pitch sounds 
"all day and night."  He reportedly experienced tinnitus daily 
during service.  The Veteran reported minimal occupational noise 
exposure as a civilian electrician.  He also gave a history of 
orthostatic dizziness.  

Pure tone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
50
45
45
LEFT
30
40
50
55
60

Speech recognition scores using the Maryland CNC Test were 62 
percent in the right ear and 56 percent in the left ear.  The 
diagnosis was mild sloping to moderate sensorineural hearing loss 
in the right ear, and a mild sloping to moderately severe 
sensorineural hearing loss in the left ear.

The examiner reviewed the 2007 private audiogram and the service 
treatment records.  She determined that the Veteran's hearing 
loss was not caused by or a result of his military noise 
exposure.  She explained that the Veteran displayed normal 
hearing on his separation examination.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or from aggravation of a preexisting injury suffered or 
disease contracted in line of duty.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  See 38 C.F.R. § 3.385. 

The Veteran has stated that during service, he had loud noise 
exposure from his duties as a radio repairman.  He testified that 
his hearing has progressively worsened since service.  The 
Veteran's personnel records show that his specialty occupation 
was radio repairman.  The Veteran is competent to state that he 
was exposed to loud noises during service.  Charles v. Principi, 
16 Vet. App. 370 (2002).  Furthermore, the Board finds the 
Veteran's November 2010 testimony to be credible regarding his 
duties during service.  In addition, a September 2010 fast letter 
submitted by the Veteran's representative includes a Duty MOS 
Noise Exposure Listing, which establishes that radio operator-
maintainers and radio repairers are presumed to be exposed to 
moderate noise exposure.  Thus, exposure to acoustic trauma 
during service is conceded.

There is no evidence of hearing loss until many years post-
service.  The September 2007 VA examiner based her negative 
opinion with respect to noise exposure on the fact that there was 
normal hearing upon separation.  However, VA regulation 38 C.F.R. 
§ 3.385 does not necessarily preclude service connection for 
hearing loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).   In 
view of the foregoing, in an addendum, the clinician who 
performed the September 2007 examination should provide an 
opinion as to whether it is at least as likely as not that the 
Veteran's bilateral hearing loss is related to service (NOT 
whether there was a hearing loss diagnosis during service or upon 
separation).  

Finally, additional treatment records need to be obtained.  The 
Veteran has provided a Form 21-4142 for McNeeley Family Clinic, 
and he has submitted an August 1998 audiogram conducted by that 
provider.  In correspondence dated October 2008, the RO requested 
treatment records from McNeeley Family Clinic.  No response was 
received.  A further attempt should be made to obtain any 
relevant medical evidence from them.  38 C.F.R. § 3.159(c)(1).




Accordingly, the case is REMANDED for the following action:

1.	Once a signed release is received from the 
Veteran, obtain outstanding private 
treatment records from McNeeley Family 
Clinic.  A copy of any negative response 
should be included in the claim file.

2.	After the completion of #1, return the 
claim file to the VA clinician who 
performed the September 2007 examination 
of the Veteran (K.M.M.).  The examiner 
must review the relevant medical evidence 
of record.  The examiner is to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any bilateral hearing 
loss disability as defined by 38 C.F.R. 
§ 3.385 began during service or is 
causally related to any incident of 
service.  The examiner must accept as fact 
that the Veteran was exposed to acoustic 
trauma during service.  

The claim folder and a copy of this remand 
must be made available to the clinician for 
review.  The examiner must consider service 
treatment records dated September 1965 and 
November 1967; the August 1998 private 
audiogram; the February 2007 private 
audiogram; and the Veteran's November 2010 
testimony; specifically, that he has 
experienced a gradual hearing loss since 
leaving active service.  A complete 
rationale must be provided for all opinions. 
If the examiner opines that the bilateral 
hearing loss is not related to service, the 
opinion(s) must be supported by a rationale 
other than that the Veteran's hearing was 
normal on separation from service.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

If the clinician who performed the 
September 2007 examination is not available 
to provide the requested addendum to the 
prior evaluation, the claim file must be 
referred to an appropriate medical 
professional for an examination for the 
purpose of determining the nature and 
etiology of any current hearing loss 
disability.

If the examiner feels that the requested 
opinion cannot be rendered without 
resorting to speculation, the examiner 
should state whether the need to speculate 
is caused by a deficiency in the state of 
general medical knowledge (i.e. no one 
could respond given medical science and the 
known facts) or by a deficiency in the 
record or the examiner (i.e. additional 
facts are required, or the examiner does 
not have the needed knowledge or training).

3.	Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claim.  If the claim 
remains denied, issue the Veteran and his 
representative a supplemental statement of 
the case (SSOC) and allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


